Title: To John Adams from James McHenry, 31 October 1799
From: McHenry, James
To: Adams, John



Sir
War Department Trenton Octr: 31. 1799.

I have the honor to enclose the Proceedings of two General Courts Martial, one held at Detroit, on the 23rd. July last by order of Colonel Hamtramck on Sergeant Adams Steer; the other held at Fort Fayette, Pittsburg on the 10th. day of October instant, by order of J. F. Hamtramck Colonel Commanding the Western Army, on Cornelius McMahon a private Soldier, together with the letters of Major General Hamilton dated the 24th: September ulto. and the 24th. instant, transmitting the same to me, and a letter from Thomas Hartley Esquire, enclosing recommendations for a pardon, to Sergeant Adam Steer, with a letter from the Prisonner to his Brother.
The Sentences in both cases being capital, are together with the whole proceedings laid before the President, for his determination, whether the same shall be executed or otherwise, as to him shall seem proper.
I have the honor to be, / with the greatest respect, / Sir, your obedt: & hble servant,

James McHenry